GOLDTHWAITE, J.
The first position assumed by this bill, is that the condition of the forthcoming bond, was substantially complied with when the slaves were delivered to the sheriff, although this delivery was on a day subsequent to that stipulated.
This would be tenable, if the bond in this case had been entered into in consequence of any agreement between the parties, but it ceases to be so, when we consider the bond as imposed on the plaintiff in execution by statute, and that he is never consulted with respect to its execution. Indeed, in most cases, the effect of taking such a bond, is to delay the plaintiff *639in the collection of hjs debt, and no security additional to what he had before is given him. This will be evident, when it is considered that the plaintiff in execution has procured a levy to be made by which his money is secured, and this levy though not released or discharged by the taking of the bond, may be, and possibly is, by its forfeiture. McRae v. McLean, 3 Porter 138; Lusk v. Ramsay, 3 Mun. 417. The plaintiff therefore, is placed in the condition in which he can receive no possible benefit, if the condition of the obligation is complied with, because the property then stands in the hands of the sheriff, in the precise condition that it was in when his possession was divested by the execution of the bond.
These considerations, very possibly induced the peculiar legislation on this subject, which authorises an execution to issue against principal and security, whenever the condition of the bond is not complied with, and that too, for the amount of the debt, without any reference to the value of the property levied on. Aikin’s Digest, 171, §’s 64 & 66.
The statute declares that when the bond is forfeited and so returned to the proper officer, it shall be the duty of the clerk to issue execution thereon against all the obligors, and that gives to the plaintiff the same right to proceed against the sureties, as if he had obtained a judgment.
If a Court of Equity is authorised to consider time as immaterial in this particular instance, it might well be doubted if the statute would not be rendered inoperative, because no line can then be drawn which would show, with precision, the period when the right of the plaintiff became absolute. But, independent of this, it is very questionable whether the lien of the execution is not discharged by the forfeiture of the bond, so that the property previously levied on would be subject to any other lien and might also be changed by sale. This was held in the case of Lusk v. Ramsay, and seems to be inferable from that decided in this Court of McRae v. McLane, before cited.
These reasons lead us to the conclusion that it is no ground for relief in equity, that the property was delivered at a subsequent period than the day mentioned in the bond.
2. Most intimately connected with this ground of defence, is the other, asserted in the bill, which, without asserting that *640the property belongs to Mrs. Calhoun, evidently was intended to furnish a foundation for such an inference.
If it was admitted that such was the state of the title, we think it affords no reason for equitable interposition, unless the levy was contrived in fraud, with a knowledge on the part of the plaintiff at law, and with the intention of inducing some one to become bound as security. And even in such a case, if the knowledge of the state of the title came to the security previous to the day appointed for the delivery of the property, it may be considered as very questionable whether such a defence could be urged, because the property could vbe delivered and a claim interposed on the day of sale.
In Virginia, where a statute very similar to our own, is in force, it has been decided, it is no ground for relieving either the principal or sureties to a forthcoming bond, that the former was not the owner of the property specified therein. Syme v. Montague, 4 H. & M. 180.
The reason for the decision, and it seems to be conclusive, is, that the obligors to the bond are estopped, so long as it remains in' force, from setting up an adversary title in another. We have been referred to the case of Laughlin v. Ferguson, 6 Dana, 111, in which a different conclusion is supposed to be arrived at by the Court of Appeals of Kentucky, under a similar* statute; but we find the question was not decided, though such is evidently the impression of the Judge delivering the opinion of the Court. The judgment is given on another ground, and we are not permitted to give the same weight to a casual expression, as is due to a deliberate decision. Indeed the whole current of authority in that Court is adverse to such a defence. In the case of Sadler v. Glover, 5 Dana, 551, the bond was for the delivery of a horse, saddle and martingale; the horse was offered to be delivered and was afterwards sold by the debtor, for fifty dollars. The judgment was for two hundred dollars, besides interest and costs. It was held that relief could not be had, and it was said if the levy had been alone on the saddle and martingale, the omission to deliver them would make the surety responsible for the whole debt; therefore he was so as the case stood. To the same effect is the case of Syme v. Montague, before cited, where the Court say whether the pro*641perty was worth much or little, the not producing it, subjected the sureties to the payment of the whole debt.
It is possible there may be cases of fraud or mistake in which a Court of Equity would be authorised to grant relief, but no such ground is laid in the present bill, nor is any excuse shown for not performing the condition of the bond. Under these circumstances, we perfectly agree with the Chancellor, that it would be a repeal of the statute, to grant relief on account of any merits which affect the condition of the bond.
3. On the other ground, that the surety is discharged in consequence of the subsequent levy, we think it entirely clear there ought to be no relief.-
We do not deem it necessary to examine principles >pr authorities to ascertain whether a plaintiff in execution can be restrained from proceeding against a surety where the property of the principal sufficient, to satisfy the debt, has been levied on, because we think this aspect of the present case is within the equity even if it is not within the express letter of one of our statutes.
The 6th section of the act of 1828, Aikin’s Digest, 170 § 60, provides, that proceedings for the trial of the right of property, shall in no case prevent the plaintiff from going on to make his money out of other property than that levied on and claimed, if it can be found. It is impossible to consider the proceedings by Mrs. Calhoun in any other respect than a claim of property, and it is only because of her peculiar condition, as a jeme covert, whose husband is the defendant in the execution, that her bill in equity, seeking to ascertain and enforce her right can be supported; because otherwise, it would1 be cognizable at law.
We have already shown that the right of the plaintiff in execution, was complete against the complainant, so soon as the forthcoming bond was returned forfeited, and the levy made under the second execution, must be considered as an original, to all intents and purposes. It is then the same to the plaintiff if a claim is interposed to this property, as it would be if any other estate had been levied on, and then claimed by some other person.
The decree of the Chancellor is affirnfed, with costs.